department of the treasury internal_revenue_service washington d c date number release date uilc internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel field service cc dom fs proposed closing_agreement concerning a tefra partnership and the correlative adjustments following an sec_482 adjustment this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p1 p2 x y z r s t year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree issues whether the proposed closing_agreement correctly implements the proposed settlement offer of x and does the proposed closing_agreement adequately protect the service’s interests as to any other entity conclusions the proposed closing_agreement does correctly calculate the amount of the correlative adjustments that follow from the application of sec_482 and correctly implements the proposed settlement offer of x however the proposed closing_agreement may not be able to adequately protect the service’s interest as to other entities because the service cannot limit the sec_482 adjustments to apply only to x facts p1 is a tefra partnership with two equal corporate partners x and y p1 owns all of the stock of r corporations collectively called z z are the partners of the p2 partnership the fpaa issued to p1 for year determined that p1 had earned dollar_figurea in additional income pursuant to an sec_482 adjustment as a result of a contract between p1 and p2 x is not interested in establishing an account receivable under revrul_65_17 as a way to conform p1's accounts because p1 would not be able to collect anything approaching dollar_figureb from p2 therefore x has proposed to settle its case by deeming p1 to have recognized approximately dollar_figureb of the proposed sec_482 adjustment in year however x also proposes that the service agree to the correlative adjustments that follow from the application of sec_482 the proposed correlative adjustments are as follows p1's income is increased by dollar_figureb for year therefore x’s income and its basis in its partnership_interest in p1 is increased by dollar_figured for year p1 is deemed to have contributed the dollar_figureb collectively to the r corporations which collectively form z in proportion to each corporation’s interest in p2 thereby increasing p1's aggregate basis in the stock of z by dollar_figureb z are deemed to collectively contributed the dollar_figureb to p2 thereby increasing z’s aggregate basis in p2 by dollar_figureb in year p1 sells all of the stock of s of p1’s corporations which collectively form z to unrelated parties p1’s aggregate basis in the stock of these corporations had been increased as a result of the sec_482 adjustment by dollar_figurec therefore p1 realizes a capital_loss of dollar_figurec of which dollar_figuree flowed through to x to protect the government’s interest as to other entities besides x the proposed settlement agreement contains the following language this agreement is between x and the commissioner p1 is not a party to this agreement any statement herein concerning p1 shall affect the federal_income_tax liability of x only and shall not apply to y the other partner of p1 furthermore any statement herein concerning z shall affect the federal_income_tax liability of x only and shall not apply to y or to any other present or future shareholder of z y does not agree with x’s settlement proposal the reason the two partners of p1 disagree on the settlement proposal is because the two partners of p1 are in different tax situations in year p1 sold all of the stock of several of the remaining corporations which collectively form z under the proposed correlative adjustments p1 would have a dollar_figureb increased basis in z therefore p1 would have large capital losses in year on the sale of the stock instead of the small gains that were reported x had large capital_gains in a previous year which could be offset by carrying back theses large capital losses from the correlative adjustments thus greatly diminishing the tax impact of x’s share of p1's increase of income in the amount of dollar_figureb for year y however does not have any capital_gains to be offset and does not receive any benefit from the settlement proposal law and analysis tefra p1 is subject_to the audit and litigation procedures of the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_324 pursuant to i r c c a settlement agreement between the secretary and one or more partners in a tefra partnership with respect to the determination of partnership items for any partnership taxable_year shall be binding on all parties to such agreement with respect to the determination of partnership items for such partnership taxable_year i r c c further states that if the secretary enters into a settlement agreement with any partner with respect to partnership items for any partnership taxable_year the secretary shall offer to any other partner who so requests settlement terms for the partnership taxable_year which are consistent with those contained in such settlement agreement any settlement agreement that would otherwise qualify for consistent settlement that is entered into in a docketed_case automatically gives all parties to the action the right to consistent treatment if they so request within days of the date the agreement was entered into temp sec_301_6224_c_-3t c ii sec_6231 defines partner as a partner in the partnership and any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_6231 defines a partnership_item as any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level in the case at issue x has proposed a settlement agreement with the service in accordance with i r c c if the service enters into the settlement agreement with x the service may be required pursuant to i r c c to allow settlement terms to y which are consistent with the settlement agreement entered into by x and the service as your request for field_service_advice stated that your office is prepared to offer to y the identical settlement terms as the terms in the proposed agreement at issue this field_service_advice will not go into further detail of the requirements of a consistent settlement correlative adjustments sec_482 provides in part that in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses sec_1_482-1a provides in part that whenever the district_director makes adjustments to the income of one member of a group of controlled taxpayers such adjustments being referred to in this paragraph as primary adjustments he shall also make appropriate correlative adjustments to the income of any other member of the group involved in the allocation the correlative_adjustment shall actually be made if the u s income_tax_liability of the other member would be affected for any pending taxable_year thus if the district_director makes an allocation of income he shall not only increase the income of one member of the group but shall decrease the income of the other member if such adjustment would have an effect on the u s income_tax_liability of the other member for any pending taxable_year as noted above the service has alleged that p1 should have recognized an additional dollar_figurea of income as a result of a transaction between p1 and p2 x has agreed to settle its portion of this adjustment by deeming p1 to have recognized an additional dollar_figureb of income in addition the service will apply the correlative adjustments that follow from the application of sec_482 in other words p1 is deemed to have received additional income from p2 however to explain the fact that p1 did not actually receive such additional income and that it in fact never left p2 it is necessary to deem p1 to have re-transferred that amount back to p2 the simplest mechanism is to deem p1 to have contributed that amount collectively to the capital of z in proportion to each corporation’s interest in p2 and then to deem z to have contributed that amount to p2 see eg revrul_69_630 1969_2_cb_112 and revrul_78_83 1978_1_cb_79 see also sec_1_482-1a therefore the proposed settlement agreement does correctly calculate the amount of the correlative adjustments that follows from the application of sec_482 the proposed correlative adjustments increase x’s basis in its interest in p1 p1's basis in the stock of z and the basis of the interest of z in p2 see sec_1016 sec_705 and sec_722 because x included such amount in its income you are willing to recognize these increases in basis as long as x owns directly or indirectly an interest in p1 z and p2 however you wish to prevent a party other than x from claiming the benefits of such increases in basis because you believe that otherwise the same loss would be claimed by multiple parties consequently the proposed closing_agreement would provide that the correlative adjustments would not apply in determining the federal_income_tax liability of y further if x were to sell some or all of its interest in p1 or if p1 were to sell the stock of some or all of z the closing_agreement would provide that any basis_adjustment as a result of the correlative adjustments by p1 in the stock of z or by z in their partnership_interest in p2 would not apply to any acquiring party you have asked whether it is appropriate for the closing_agreement so to provide with respect to y there is an argument that since y did not include dollar_figured in income as x did following the sec_482 adjustment it would not be entitled to the benefits of the correlative adjustments if y does not want to enter into a consistent settlement agreement with the service however we question whether there is any authority for not recognizing the correlative adjustments ie the basis increases that p1 would have in z and that z would have in p2 if for example a third party were to acquire an interest in p1 or z generally the role of basis in the tax law is to identify the portion of a taxpayer’s wealth that is exempt from future income_taxation kohl the identification theory of basis tax law review in other words if a taxpayer buys property eg stock in a corporation or an interest in a partnership its basis in that property is what it paid for such property sec_1012 thus when the taxpayer sells such property it is only taxed on the difference between the value of the property it receives and its basis in such property sec_1001 see also 126_fsupp_184 ct_cl in other words it is not taxed on the entire amount of the proceeds since to the extent of basis such amount is presumed to have been previously taken into account in this case x increased its basis in p1 p1 increased its basis in z and z increased their basis in p2 by the amount of income recognized to x in each case the shareholder or partner is treated as having contributed such amount to the capital of its corporation or partnership such contribution results in an increase in the shareholder’s or partner’s basis in the corporation or partnership see sec_722 and sec_1016 75_fsupp_340 n d ohio that is the case even though such amount is subsequently contributed down the chain this is because p1 and z continue to own indirectly such amount thus once the amount is contributed to p1 and to z and to p2 the effect of the contribution cannot be taken away simply because someone else x p1 or z sold or transferred an interest in a corporation or partnership this point is also illustrated by the following hypothetical x transfers its interest in p1 to a corporation newco in exchange for some of the stock of newco simultaneously other transferors transfer property to newco in exchange for stock because the transferors including x collectively receive all of the stock of newco the exchanges qualify as tax-free under sec_351 consequently newco would take the same basis including the correlative adjustments in p1 as x had sec_362 this result would apparently be allowed under the proposed closing_agreement since x would continue to indirectly own p1 subsequently x sells its newco stock under the proposed closing_agreement newco’s basis in p1 would be decreased by the amount of the correlative_adjustment thus if newco later sells its interest in p1 newco’s gain_or_loss is higher or lower respectively than if the correlative adjustments were taken into account however newco would argue that it was not a party to the closing_agreement and is therefore not required to reduce its basis by the amount of the correlative_adjustment we are not aware of any authority that would require newco to reduce its basis by the amount of the correlative_adjustment finally if a shareholder sells its stock in a corporation that sale has no effect on the basis of any asset including stock in a corporation or an interest in a partnership owned by that corporation in other words the sale only affects the basis of the stock in the corporation the one exception is if the parties elect to apply sec_338 in that case the corporation being sold is treated as selling its assets to a new subsidiary of the acquiring_corporation the consequence is that the purchaser may allocate the purchase_price for the stock among the assets including stock in a corporation or an interest in a partnership of the target_corporation sec_338 absent that provision we are not aware of any authority for adjusting the basis of an asset in which the corporation holding such asset is sold thus we do not recommend including in the closing_agreement a provision which ignores the correlative_adjustment upon a sale or transfer by x of its interest in p1 or by p1 of its interest in z we also do not believe that there are any revisions that could be made to the proposed closing_agreement to prevent third parties from claiming the benefits of an increase in the basis if x were to sell some or all of its interest in p1 or if p1 were to sell the stock of some or all of z case development hazards and other considerations please call if you have any further questions
